Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claims 1, 3, and 12 are objected to because of the following informalities:  
Claims 1 and 12 recite the limitation “wirelessing”.
Claim 3 mistakenly uses a period at the end of the second line instead of a comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “a rod string” for which there is unclear antecedent basis. A rod string has already been introduced in depended-upon claim 1.
Claim 3 recites the limitation “a reciprocating rod string” for which there is conflicting antecedent basis. At this point, a rod string and a reciprocating rod have both been identified in the claims as unique elements. It is unclear if this reciprocating rod string is a reintroduction of one the formerly recited parts or a new, unrelated element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Fyfe et al (US 2020/0263531)
As concerns claim 1, Fyfe et al (US 2020/0263531) discloses a sensor system for a gear rod rotator system, comprising: 
a sensor module (261) for detecting movement of at least one component of the gear rod rotator system, the sensor module comprising: 
at least one sensor (291) to be coupled to the at least one component of the gear rod rotator system and/or a rod string (224) and configured to detect movement of the at least one component of the gear rod rotator system and the rod string; 
at least another sensor (291) for detecting at least one of temperature, pressure, force, or vibration related to the gear rod rotator system and/or the rod string; and 
a sensor module transmitter for wirelessing transmitting data relating to the at least one sensor and the at least another sensor (Paragraph [0077]); and 
a processor unit to receive and process the data from the sensor module transmitter, the processor unit for enabling at least some of the data to be analyzed and/or displayed by the processor unit (Paragraph [0031]).  
As concerns claim 2, Fyfe discloses the sensor system of claim 1, 
wherein the sensor module (261) comprises a top cap that is configured to engage a reciprocating rod of the gear rod rotator system, and 
wherein the sensor module is configured to engage a rod string (224) above a well head. (Re: Figure 4, element 261A appears to be at the location of a top cap, under the broadest reasonable interpretation.)
As concerns claim 4, Fyfe discloses the sensor system of claim 1, where the at least one sensor comprises a position sensor to measure reciprocation of at least one polish rod coupled to the gear rod rotator system and to detect rotation of the at least one polish rod of the gear rod rotator system.  (Paragraph [0031])
As concerns claim 5, Fyfe discloses the sensor system of claim 1, wherein the at least another sensor comprises a vibration sensor for monitoring vibrations of a reciprocating polish rod and/or a gear rod rotator of the gear rod rotator system.  (Paragraph [0030])
As concerns claim 6, Fyfe discloses the sensor system of claim 1, wherein the at least another sensor comprises a temperature sensor for monitoring temperature relating to the rod string and polish rods of the gear rod rotator system.  (Paragraph [0030])
As concerns claim 7, Fyfe discloses the sensor system of claim 1, wherein the system is configured to monitor at least one of position, pressure, temperature, force, or vibration relating to a plurality of gear rod rotator systems and/or the rod strings. (Paragraph [0102] discloses such a system being able to collect data from multiple wells. / Paragraph [0135] also touches on operating as a "hub", and collecting data from multiple locations) 
As concerns claim 8, Fyfe discloses the sensor system of claim 1, wherein the sensor module comprises a battery power supply and/or an internal power source.  (Figure 10, Battery 316 , featured within Monitoring Device 102/260,261)
As concerns claim 9, Fyfe discloses the sensor system of claim 1, wherein the processor unit is configured to aggregate the data relating to the at least one sensor and the at least another sensor to permit a user and/or an automated analysis program to determine an operational status of the gear rod rotator system and/or the rod string. (Abstract) 
As concerns claim 10, Fyfe discloses the sensor system of claim 1, wherein at least one sensor comprises a position sensor for monitoring motion of at least one of a rod rotator actuator lever, a worm gear, a worm drive, rotator top cap or a polish rod.  (Polish rod 224 being monitored via accelerometers; Paragraph [0030])
As concerns claim 11, Fyfe discloses the sensor system of claim 1, wherein the sensor module comprises at least one of a global positioning system (GPS)-based system or one or more accelerometers.  (Paragraph [0030]  / Paragraph [0099])
As concerns claim 12, Fyfe discloses a sensor system (102) for a sucker rod pump system, comprising: 
a sensor module (140) for detecting movement of at least one component of the sucker rod pump system, the sensor module comprising: 
at least one sensor (291) to be coupled to the at least one component of the sucker rod pump system and configured to monitor vibration of the at least one component of the sucker rod pump system; and 
a sensor module transmitter for wirelessing transmitting vibration data relating to the at least one sensor (Paragraph [0077]); and 
a processor unit to receive and process the vibration data from the sensor module transmitter, the processor unit for enabling at least some of the vibration data to be analyzed and/or displayed by the processor unit.  (Paragraph [0031])
As concerns claim 13, Fyfe discloses the sensor system of claim 12, further comprising at least another sensor for detecting one of temperature, pressure, force, or position related to the sucker rod pump system.  (Paragraph [0030])
As concerns claim 14, Fyfe discloses the sensor system of claim 12, wherein the at least one sensor is configured to detect vibration related to at least one of operation of a gear rod rotator, reaction forces of sucker rods coupled to the gear rod rotator, or and interaction the sucker rods within a wellbore.  (Paragraph [0047])
As concerns claim 15, Fyfe discloses the sensor system of claim 12, wherein the vibration data comprises at least one of magnitude of vibration, frequency of vibration, or duration of vibration.  (Paragraph [0033])
As concerns claim 16, Fyfe discloses a method for determining an operational condition of a reciprocating rod string of a rod pump system, the method comprising: 
receiving data from one or more sensors associated with the reciprocating rod string, the data relating to at least one force applied to the reciprocating rod string; 
wirelessly transmitting the data from the one or more sensors to a computer processor; 
aggregating the transmitted data to produce historical data relating to the at least one force applied to the reciprocating rod string with the computer processor; and 
providing the historical data to a location remote from the rod pump system with the computer processor.  (Figure 13 illustrates such movement of data; Additionally, the capturing and use of historical data is mentioned in Paragraph [0058] "over time a catalog of pumpjack "signatures" are developed".)
As concerns claim 17, Fyfe discloses the method of claim 16, further comprising selecting the data relating to the at least one force to comprise vibrational data.  (Paragraph [0047])
As concerns claim 18, Fyfe discloses the method of claim 16, further comprising detecting a position of the reciprocating rod string with a position sensor.  (Paragraph [0030])
As concerns claim 19, Fyfe discloses the method of claim 16, further comprising analyzing position data from the position sensor along with the data relating to at least one force applied to the reciprocating rod string to determine an operational condition of the reciprocating rod string. (Paragraph [0044] discusses having a "surface card" which is a plot of sensed loads.)
As concerns claim 20, Fyfe discloses the method of claim 16, further comprising comparing the historical data with known historical data to determine an operational condition of the reciprocating rod string. (Paragraph [0079])
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as addressing all currently outstanding 112(2) rejections and objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679